

117 HR 2302 IH: Closing Loopholes for Oil and other Sources of Emissions Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2302IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Ms. Clarke of New York (for herself, Ms. Barragán, Mr. Beyer, Mr. Blumenauer, Mr. Cartwright, Ms. DeGette, Mr. Grijalva, Mr. Hastings, Mr. Khanna, Ms. Matsui, Mr. Morelle, Mrs. Napolitano, Ms. Norton, Mr. Raskin, Ms. Schakowsky, Mr. Sherman, Mr. Smith of Washington, Ms. Velázquez, Mr. Welch, Mr. Cohen, Mr. Nadler, Mrs. Hayes, Mr. Espaillat, Mr. Lynch, Ms. Eshoo, Mr. Jones, Ms. McCollum, Mr. Sires, Mr. Connolly, Mr. Neguse, Ms. Bonamici, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Clean Air Act to eliminate the exemption for aggregation of emissions from oil and gas sources, and for other purposes.1.Short titleThis Act may be cited as the Closing Loopholes for Oil and other Sources of Emissions Act or the CLOSE Act.2.Repeal of exemption for aggregation of emissions from oil and gas sourcesSection 112(n) of the Clean Air Act (42 U.S.C. 7412(n)) is amended by striking paragraph (4).3.Hydrogen sulfide as a hazardous air pollutantThe Administrator of the Environmental Protection Agency shall—(1)not later than 180 days after the date of enactment of this Act, issue a final rule adding hydrogen sulfide to the list of hazardous air pollutants under section 112(b) of the Clean Air Act (42 U.S.C. 7412(b)); and(2)not later than 365 days after a final rule under paragraph (1) is issued, revise the list under section 112(c) of such Act (42 U.S.C. 7412(c)) to include categories and subcategories of major sources and area sources of hydrogen sulfide, including oil and gas wells.